Exhibit 10.1.ax Annual Incentive Arrangement for Douglas N. Schantz During 2006, at the direction of the Compensation and Management Development Committee of the Board of Directors (the “C&MD Committee”) of AGL Resources Inc. (the “Company”), management adopted an annual incentive arrangement (the “Schantz Annual Incentive”) for the benefit of Douglas N. Schantz, President, Sequent Energy Management, LP (“Sequent”). Generally, the Schantz Annual Incentive is based upon Company EPS, his individual performance in leading the Sequent business, and the annual incentive compensation payable to Mr. Schantz’s direct reports, who are paid under the Sequent annual incentive plan.Sequent's performance is measured by its earnings before interest and taxes (EBIT) against expectations set earlier in the year. For the plan year, actual payout is based on the total Sequent bonus pool which is a percentage of Sequent’s EBIT for the subject performance year. Although Mr.
